Citation Nr: 0907876	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-17 681A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was scheduled for November 21, 2008, 
and the Veteran failed to appear.  Neither the Veteran nor 
his representative filed a motion for a new hearing.  
Accordingly, the case will be processed as though the request 
for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1943 to April 1946.  

2.  In February 2009, the Board was notified that the Veteran 
had died in January 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004, the RO denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Veteran filed a timely notice of 
disagreement as to those denials, and the RO issued a 
statement of the case.  In April 2006, the Veteran perfected 
his appeal, and the issues were certified to the Board.

In February 2009, the Board was notified that the Veteran had 
died in January 2009.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Public Law No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C.A. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title . . . ."  The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  



ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


